11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Juanita Silva,                                 * From the 90th District Court
                                                 of Stephens County
                                                 Trial Court No. CV31978.

Vs. No. 11-18-00054-CV                         * June 21, 2018

Jonell Filtration Products                     * Per Curiam Memorandum Opinion
d/b/a Jonell, Inc.,                              (Panel consists of: Willson, J.,
                                                 Bailey, J., and Wright, S.C.J., sitting
                                                 by assignment)

      This court has considered Juanita Silva’s motion to dismiss this appeal
and concludes that the motion should be granted. Therefore, in accordance
with this court’s opinion, the appeal is dismissed. The costs incurred by
reason of this appeal are taxed against Juanita Silva.